     Case 2:98-cr-00114-KJM-AC Document 425 Filed 12/29/20 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                            No. 2:98-cr-00114-KJM
12                             Plaintiff,                 ORDER
13           v.
14
     D’Angelo Dominico Davis,
15
                               Defendant.
16

17          Defendant D’Angelo Dominico Davis renews his motion for compassionate release under

18   18 U.S.C. § 3582(c)(1)(A)(i) in light of the coronavirus (COVID-19) pandemic, asserting the

19   same grounds addressed in his prior motion, which the court denied without prejudice for failure
20   to exhaust administrative remedies. Mr. Davis contends exhaustion is now satisfied. Renewed

21   Mot., ECF No. 419; Prior Order, ECF No. 414.1 The government rests on its prior opposition to

22   Mr. Davis’s motion. Opp’n, ECF No. 412. Excluding its previous arguments regarding

23   exhaustion, the government contends Mr. Davis’s health conditions are not “extraordinary and

24   compelling” reasons for his early release, and the circumstances of his crimes make him a

25   continuing danger to the community. Id. at 24–28. Mr. Davis has filed a reply. Reply, ECF No.


            1
               While Mr. Davis’s motion is framed as a motion for reconsideration, this court construes
     it as a renewal of his motion for compassionate release, and declines to apply the standard for
     reconsideration.

                                                    1
     Case 2:98-cr-00114-KJM-AC Document 425 Filed 12/29/20 Page 2 of 8


 1   421. Since filing his reply, Mr. Davis has filed two status reports, one reporting on the advance

 2   of COVID-19 at his correctional facility, and most recently informing the court that as of early

 3   December 2020 he had contracted COVID-19. ECF Nos. 422, 423. With his most recent filing,

 4   Mr. Davis seeks to file under seal medical records. After careful consideration of the parties’

 5   briefing, including Mr. Davis’s supplemental filings, the court grants the motion to seal and

 6   denies the motion.

 7   I.     SEALING

 8          Mr. Davis has filed a request to seal exhibit A attached to his status update filed December

 9   9, 2020. Mot. to Seal, ECF No. 424. The court has considered the factors set forth in Oregonian
10   Publishing Co. v. U.S. District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990)

11   (“(1) closure serves a compelling interest; (2) there is a substantial possibility that, in the absence

12   of closure, this compelling interest would be harmed; and (3) there are no alternatives that would

13   adequately protect the compelling interest.”) (citing Press-Enterprise Co. v. Superior Court of

14   California for Riverside Cnty., 478 U.S. 1, at 13–14 (1986)). A subject of medical records has a

15   strong interest in the records’ confidentiality, which, in this case, outweighs the public’s interest

16   in access. See Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006); see

17   also United States v. Maddawalaabuu Dadi, No. CR18-0283, 2020 WL 5982007, at *1 (W.D.

18   Wash. Oct. 8, 2020). Accordingly, the motion to seal is granted.

19   II.    BACKGROUND

20          On September 27, 2002, after a fourteen-day jury trial, a jury found Mr. Davis guilty on

21   eight counts of various offenses related to his participation in armed bank and credit union

22   robberies. See Judgment & Commitment (“J&C”), ECF No. 166. The previously assigned

23   district judge sentenced Davis to 968 months’ imprisonment and 60 months’ supervised release to

24   follow, and also ordered him to pay $65,940.30 in restitution and an $800.00 statutory

25   assessment. Id. at 3–6. After a series of appeals, Davis’s sentence was reduced to 728 months

26   imprisonment and a $700.00 assessment, with restitution unchanged. See Second Am. J&C, ECF

27   No. 248. At the time of this order, Mr. Davis has served 248 months of his 728-month term,

28   approximately 34 percent of his imprisonment sentence. See Original Opp’n at 12.

                                                       2
     Case 2:98-cr-00114-KJM-AC Document 425 Filed 12/29/20 Page 3 of 8


 1            Davis is currently serving his sentence at the U. S. Medical Center for Federal Prisoners at

 2   Springfield, Missouri (“Springfield FMC”). Original Mot. at 4. The Bureau of Prisons reports

 3   there are currently 96 inmates and 21 staff members with active cases of COVID-19 in the

 4   facility, with a total of 383 positive tests since the beginning of the pandemic.2

 5            On January 8, 2020, Davis submitted a request for compassionate release to the warden at

 6   Springfield FMC based on his “illness/critically ill condition,” principally his “stage 4 to 5 kidney

 7   disease.” Id. On January 14, 2020, the warden denied Davis’s request. Id. at 5. On June 23,

 8   2020, this court denied Davis’s first motion. See generally Original Order. In making the

 9   January 8, 2020 request, Mr. Davis did not rely on the COVID-19 pandemic as the basis for the

10   request; therefore he could not satisfy the exhaustion requirement for his first motion submitted to

11   this court, which did rely on the pandemic. Id. at 3–4. After the court denied the original motion,

12   Davis filed a second request with the Bureau of Prisons, which was denied on June 30, 2020.

13   Renewed Mot. Ex. A., ECF No. 419-1. At this point the government does not dispute exhaustion,

14   and the court finds Mr. Davis has in fact exhausted administrative remedies such that it may
15   proceed to analyze the merits of his motion. See 18 U.S.C. § 3582(c)(1)(A)(i).3

16   III.     LEGAL STANDARD

17            Following administrative exhaustion, a district court engages in a two-step process in

18   determining whether to grant compassionate release. First, it must consider the familiar 18

19   U.S.C. § 3553(a) factors it takes account of at the original sentencing, to the extent they remain

20   applicable at the time a motion is brought, including whether defendant poses an ongoing danger


              2
                https://www.bop.gov/coronavirus/ (accessed Dec. 27, 2020).
              3
                18 U.S.C. § 3582(c)(1)(A)(i):
            (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
                defendant after the defendant has fully exhausted all administrative rights to appeal a
                failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse
                of 30 days from the receipt of such a request by the warden of the defendant’s facility,
                whichever is earlier, may reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does not exceed the
                unserved portion of the original term of imprisonment), after considering the factors set
                forth in section 3553(a) to the extent that they are applicable, if it finds that—
                       extraordinary and compelling reasons warrant such a reduction. . .

                                                       3
     Case 2:98-cr-00114-KJM-AC Document 425 Filed 12/29/20 Page 4 of 8


 1   to the community. 18 U.S.C. § 3582(c)(1)(A). Second, the court must find that “extraordinary

 2   and compelling reasons warrant such a reduction.” Id. 18 U.S.C. § 3582(c)(1)(A)(i).4

 3           A.      Extraordinary and Compelling Reasons

 4           According to his medical records, Mr. Davis is suffering from stage 4 kidney disease and

 5   hypertension. Original Mot. Ex. F, ECF No. 409-1. In January 2019, well before the coronavirus

 6   pandemic began its steady march, a BOP physician completed a form indicating Mr. Davis’s

 7   condition means he has a “Serious Illness,” defined as “a terminal illness or other medical

 8   condition that is likely to be progressive, deteriorating and/or causing a clinical state that death

 9   would not be unexpected but would not necessarily be imminent.” Id. Ex. D. In his original
10   motion, Mr. Davis claimed his comorbidities placed him at an increased risk of complications

11   from COVID-19, if he were to contract it. Id. at 22–24. Comorbidities can in fact increase the

12   risk of severe illness from coronavirus so as to constitute extraordinary and compelling reasons,

13   and support a motion for compassionate release. See, e.g., United States v. Terraciano, No. 2:17-

14   00187, 2020 WL 5878284, at *5 (E.D. Cal. Oct. 2, 2020). Chronic kidney disease “at any stage

15   increases [the] risk for severe illness from COVID-19” according to the CDC and hypertension

16   “might” increase one’s risk as well.5 At least one other court has found the combination of

17   conditions from which Mr. Davis suffers sufficient grounds for granting compassionate release, in

18   reviewing the totality of the record in that case. See United States v. Johnson, No. CR 4:16-577-

19   BHH-1, 2020 WL 4501513, at *5 (D.S.C. Aug. 5, 2020) (granting motion for compassionate

20   release for inmate suffering from hypertension and chronic kidney disease, finding chronic kidney

21   disease at “any stage is . . . a serious . . . medical condition . . . that substantially diminishes the

22   ability of the defendant to provide self-care within the environment of a correctional facility and

23   from which he or she is not expected to recover”). According to his medical records, Mr. Davis’s

             4
               This court has previously found U.S.S.G. § 1B1.13(1)(C)(i) is not binding after the
     passage of the First Step Act but considers it guidance in deciding COVID-19 compassionate
     release cases. See United States v. Bradley, No. 2:14-cr-00293-KJM, 2020 WL 3802794, at *2–3
     (E.D. Cal. July 7, 2020).
             5
               Centers for Disease Control, Coronavirus Disease 2019 (COVID-19), People with
     Certain Medical Conditions (https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html) (accessed November 16, 2020).

                                                        4
     Case 2:98-cr-00114-KJM-AC Document 425 Filed 12/29/20 Page 5 of 8


 1   conditions have been treated pharmaceutically in the past; he represents that he recently has

 2   begun peritoneal dialysis, with a catheter inserted into his abdomen. See Second Status Report at

 3   1 & n.1, ECF No. 423; id. Ex. A at 17.6 His medical records indicate that, while he has now

 4   contracted COVID-19, he has experienced mild symptoms from this condition at most. Id. Ex. A

 5   at 1-2.

 6             As a general matter, the CDC recommends all persons, whether or not they have

 7   preexisting conditions, protect themselves from COVID-19, by, inter alia: “keep[ing] space

 8   between yourself and others,” “stay[ing] home,” and “[c]lean[ing] your hands often by washing

 9   with soap and water or using an alcohol-based sanitizer.”7 The recommendations emphasize that

10   “[k]eeping distance from others is especially important for people who are at higher risk of

11   getting very sick.” Id. All of these recommendations are of course more difficult to follow when

12   one is housed in a penal facility. See Esparza, 2020 WL 1696084, at *2 (“Even in the best run

13   prisons, officials might find it difficult if not impossible to follow the CDC’s guidelines for

14   preventing the spread of the virus among inmates and staff: practicing fastidious hygiene and

15   keeping a distance of at least six feet from others.”). Medical records indicate Mr. Davis

16   contracted COVID-19 on or about December 7, 2020, and denied experiencing symptoms. See

17   Second Status Report Ex. A at 1. However, four days prior he had a “headache, mild cough, and

18   [] an elevated temperature.” Id. The court does not assume, now that Mr. Davis has been
19   infected with COVID-19, that he is not at risk of reinfection.8 See, e.g., United States v. Keys,
20   No. 2:16-00234, 2020 WL 6700412, at *3 (E.D. Cal. Nov. 13, 2020) (“While a CDC

21   representative recently has suggested that based on current evidence . . . reinfections are likely

22   uncommon within 3 months, this observation is not so conclusive so as to provide clarity

               6
                In citing to Exhibit A, approved for sealing by this order, the court cites to the page
     numbers appearing in the lower right hand corner.
              7
                Centers for Disease Control, How to Protect Yourself & Others
     (https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/what-you-can-do.html) (last
     updated September 11, 2020) (accessed Nov. 16, 2020).
              8
                “In general, reinfection means a person was infected (got sick) once, recovered, and then
     later became infected again. Based on what we know from similar viruses, some reinfections are
     expected.” COVID-19 Reinfection, CDC (https://www.cdc.gov/coronavirus/2019-ncov/your-
     health/reinfection.html) (accessed Dec. 27, 2020).

                                                      5
     Case 2:98-cr-00114-KJM-AC Document 425 Filed 12/29/20 Page 6 of 8


 1   regarding whether someone who has been infected is immune for any period of time, no matter

 2   how brief.”).

 3            Moreover, Mr. Davis’s current housing at Springfield FMC places him at risk of

 4   contracting the coronavirus or, now, of reinfection. Mot. at 4. The Bureau of Prisons statistics

 5   reviewed above mean that approximately 11 percent of the inmate population at Springfield

6    currently is infected, and approximately 47 percent have already contracted the virus.9 Previous

7    courts have considered a significantly less severe situation at the same facility to support a finding

 8   of extraordinary and compelling reasons. See United States v. Tuitele, No. 13-593, 2020 WL

 9   5167527, at *3 (D. Hawaii Aug. 31, 2020) (chronic kidney disease, COPD, and obesity were

10   extraordinary and compelling reasons even when no inmates and 2 staff members had tested

11   positive at FMC Springfield).

12            Taking account of all of the above, the court finds Mr. Davis’s medical conditions,

13   considered in light of the facility where he is housed, do provide extraordinary and compelling

14   reasons weighing in favor of compassionate release. These considerations, however, are

15   outweighed by the danger Mr. Davis would pose to the community if released, as explained

16   below.

17            B.     Danger to the Community

18            The Sentencing Guidelines advise “the court should consider the sentencing factors set

19   forth in 18 U.S.C § 3553(a) when deciding a motion for compassionate release, and the [c]ourt

20   should not grant a sentence reduction if the defendant poses a risk of danger to the community, as

21   defined in the Bail Reform Act.” United States v. Esparza, 451 F. Supp. 1194, 1196 (D. Idaho,

22   2020) (citing U.S.S.G. § 1B1.13); see also 18 U.S.C. § 3582(c)(1)(A). After his resentencing,

23   Mr. Davis stands convicted of three counts of armed credit union robbery, 18 U.S.C. § 2113(a),

24   (d), one count of armed bank robbery, 18 U.S.C. § 2113(a), (d), and three counts of use of a

25   firearm, 18 U.S.C. § 924(c)(1). See ECF No. 248. In light of the statutory text itself, a conviction

26   for bank and/or credit union robbery under § 2113(a) requires a finding that defendant used “force

              9
             https://www.bop.gov/coronavirus/ (accessed Dec. 27, 2020); MCFP Springfield Facility
     Information, (https://www.bop.gov/locations/institutions/spg/) (accessed Dec. 27, 2020).

                                                      6
     Case 2:98-cr-00114-KJM-AC Document 425 Filed 12/29/20 Page 7 of 8


 1   and violence, or [] intimidation”; § 2113(d) requires a finding he “assault[ed] any person, or put[]

 2   in jeopardy the life of any person by the use of a dangerous weapon or device.”

 3           “It is now settled law in the Ninth Circuit that armed bank robbery categorically qualifies

 4   as a crime of violence.” United States v. Williams, No. 98-cr-309, 2020 WL 3914759, at *14 (D.

 5   Nevada July 10, 2020) (citing United States v. Watson, 881 F.3d 782 (9th Cir. 2018) (finding

 6   bank robbery remained crime of violence as defined by Armed Career Criminals Act (“ACCA”)

 7   after the Supreme Court’s decision in Johnson v. United States, 576 U.S. 591 (2015), striking

 8   down ACCA’s residual clause). Mr. Davis’s use of a firearm in committing his conviction

 9   offenses compounds the court’s concern he is a danger to the community. Compare United States

10   v. Capito, No. 10-08050, 2020 WL 5846608 (D. Ariz. Oct. 1, 2020) (compassionate release

11   motion denied for defendant convicted of bank robbery with firearm) with United States v. Dana,

12   467 F. Supp. 3d 962 (D. Or. 2020) (compassionate release granted to defendant convicted of

13   unarmed bank robbery). His violent offenses cut strongly against granting his motion.

14           While conviction offenses are not necessarily the deciding factor in resolving a request for

15   compassionate release, other information before the court does not offset Mr. Davis’s

16   dangerousness to the community if released. On the one hand, since his incarceration, Mr. Davis

17   has completed nearly 100 education courses, which is laudable. See, e.g., Original Mot. Ex. C at

18   1–2, ECF No. 409-1; id. Ex. B (defendant’s declaration). On the other hand, a review of BOP

19   records showed a pattern of misconduct resulting in at 15 least different disciplinary actions as of

20   June 2020, with the last violation occurring recently, in 2019. See Original Mot. Ex. A at 2–3.

21   Mr. Davis is flagged as “Violent Risk Level: High” by the BOP and is considered to have current

22   gang affiliations. Id. at 3.

23           Mr. Davis has not demonstrated he will not pose a danger to the community if he is

24   granted early compassionate release. His proposed release plan, whereby he would reside with

25   his sister and work at a nearby thrift store owned by a childhood friend, does not alter the court’s

26   conclusion. Id. Ex. B ¶¶ 6-8; Exs. J, K.

27   /////



                                                      7
    Case 2:98-cr-00114-KJM-AC Document 425 Filed 12/29/20 Page 8 of 8


1   IV.    CONCLUSION

2          Mr. Davis’s renewed motion for compassionate release is denied. Mr. Davis’s motion to

3   seal is granted.

4          This order resolves ECF Nos. 419, 424.

5          IT IS SO ORDERED.

6   DATED: December 28, 2020.




                                                    8
